Citation Nr: 1547084	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-26 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.
 
2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.
 
3.  Entitlement to service connection for bruxism, to include as secondary to service-connected disabilities.
 
4.  Whether the reduction in the disability evaluation assigned for service-connected anemia from 10 percent to noncompensable, effective June 10, 2014, was proper.
 
5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.
 
 
 

REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from December 1994 to May 2006.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran testified before the Board at an August 2015 video conference.  A transcript of the hearing is of record.
 
The issues of entitlement to service connection for hypertension, obstructive sleep apnea, and bruxism, as well as the propriety of the reduction in the disability evaluation assigned for anemia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
 

FINDINGS OF FACT
 
1.  The Veteran has met the schedular criteria for a total disability evaluation based on individual unemployability throughout the appellate period.
 
2.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment.
 
 
CONCLUSION OF LAW
 
The criteria for entitlement to a total disability evaluation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
Since the benefit sought on appeal is being granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
Analysis
 
Entitlement to a total disability evaluation based on individual unemployability requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
 
The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
 
While the Veteran's overall disability evaluation has fluctuated (primarily increased) over the course of the appeal, she met the schedular criteria for a total disability evaluation based on individual unemployability throughout the appeal period.  At the time she filed her March 2011 claim for a total disability evaluation based on individual unemployability, she was in receipt of a total disability evaluation of 80 percent, with a 50 percent evaluation assigned for depressive disorder.  The Veteran therefore meets the scheduler requirements for a total disability evaluation based on individual unemployability.  See 38 C.F.R. § 4.16(a).
 
In considering the evidence of record, the Board finds that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  Significantly, the Veteran was determined by the Social Security Administration to be disabled as of January 2010 due to severe chronic posttraumatic stress and major depressive disorders, both service-connected disabilities.  While Social Security determinations are not binding on the Board, they are relevant and the records relied upon to make Social Security  determinations are probative evidence in consideration of the Veteran's claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
 
Moreover, in November 2013, a VA Vocational Rehabilitation and Employment Counsellor determined that the Veteran's service-connected disabilities make it unreasonable to expect that she could use VA's vocational rehabilitation program to obtain and maintain competitive employment.  Specifically, the VA Counsellor determined that, while the Veteran meets the criteria for entitlement to vocational assistance due to the impairment caused by her service-connected disabilities, the severity of these disabilities render the achievement of a vocational goal unfeasible.  
 
Based on this evidence, the Board finds that entitlement to a total disability evaluation based on individual unemployability is shown in this case.  The Veteran meets the schedular criteria for a total disability evaluation based on individual unemployability throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether her service-connected disabilities precludes her from performing the physical and mental acts required by employment.
 
In finding in favor of the Veteran, the Board has considered the negative VA opinions of record.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  As such, with the evidence at least in equipoise, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a total disability evaluation based on individual unemployability is warranted.
 
 
ORDER
 
Entitlement to a total disability evaluation based on individual unemployability is granted.
 
 

REMAND
 
The Veteran claims entitlement to service connection for hypertension.  While it is asserted that she began to experience high blood pressure readings during active service, it has also been suggested that her hypertension may be due to or aggravated by her service-connected disabilities.  See 38 C.F.R. § 3.310 (2015).  While the Veteran was provided a VA examination in June 2013, this examination addressed only direct service connection, and did not discuss whether the Veteran's hypertension may be secondary to service-connected disabilities.  As such, a remand is necessary to obtain a VA addendum opinion regarding secondary service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
In addition, comprehensive VA treatment records dated prior to March 2013 have not been associated with the virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.
 
Finally, a June 2014 rating decision reduced the disability evaluation assigned to the Veteran's service-connected anemia from 10 percent to noncompensable.  In October 2014, she submitted a statement in which she requested a reinstatement of the previously assigned 10 percent evaluation.  Construed liberally, this statement constitutes a timely notice of disagreement with respect to the propriety of the June 2014 reduction.  Furthermore, service connection for obstructive sleep apnea and bruxism was denied by an April 2015 rating decision, and this denial was confirmed and continued by an August 2015 rating decision.  In October 2015, the Veteran submitted an notice of disagreement with respect to both issues.  When a timely notice of disagreement has been filed, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an statement of the case, is now necessary with regard to this issue. 38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Issue a statement of the case addressing the claims of entitlement to service connection for obstructive sleep apnea and bruxism, as well as the propriety of the reduction of the disability evaluation assigned for service-connected anemia.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that for the Board to exercise appellate jurisdiction over these issues she must perfect a timely appeal following the issuance of a statement of the case.
 
2.  Obtain and associate with the virtual claims file all outstanding VA treatment records.  Specifically, any records generated by VA facilities prior to March 2013 must be obtained.  If the RO cannot locate all identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond..
 
3.  Return the claims file to the VA examiner who conducted the June 2013 VA examination, or if that examiner is not available to another examiner for an addendum opinion regarding the etiology of any diagnosed hypertension.  If the examiner determines an additional physical examination of the Veteran is needed one is to be arranged.  Any clinically indicated testing and/or consultations should be performed.  Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner must address the following:
 
a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is proximately due to (caused by) one or more of her service-connected disabilities?  
 
b.  If not, is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is aggravated (chronically worsened beyond normal progression) by one or more of her service-connected disabilities?  
 
A complete rationale must be provided for all opinions offered, including a discussion of the evidence of record and medical principles which led to any conclusion reached.  In offering any opinion the examiner must specifically address the Veteran's assertions that her hypertension is due to or has been worsened by stress due to PTSD/depression and/or chronic pain due to headaches and her lumbar spine disability.
 
4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of service connection for hypertension based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


